Title: From George Washington to Bushrod Washington, 27 August 1798
From: Washington, George
To: Washington, Bushrod



My dear Bushrod,
Mount Vernon 27th Augt 1798.

At the time your letter of the 20th instant (with others) was brought to this place, I was not in a situation to acknowledge the receipt of it: and no Post has happened since, by which I could do it. That of tomorrow, of which I shall avail myself, will be the first which offers.
On the 18th at night, I was siezed with a fever; of which I took little notice until the 21st; when I was obliged to call for the aid of Medicine; & with difficultly a remission thereof was so far effected, as to dose me all night on thursday, with Bark: wch, having stopped it, & weakness only remaining, will soon wear off; as my appetite is returning.
I learnt with much pleasure from the P.S. to your letter, of General Marshall’s intentions to make me a visit. I wish it of all things. and it is from the ardent desire I have to see him, that I have not delayed a moment to express it; lest, if he should have intended it on his way to Frederick, & hear of my Indisposition, he might change his route.
I can add with sincerity and truth, that if you can make it to comport with your business, I should be exceedingly happy to see you along with him. The Crisis is important. The temper of the People of this State in many (at least in some) places, are so violent and outrageous, that I wish to converse with Genl Marshall & yourself on the Elections which must soon come on.
The fictitious letter of John Langhorne may be had at any time. I do not send it now, because if you come up it will do then; and we will let Genl Marshall into the whole business, & advise with him

thereon. for good or evil must flow from Mr N—ch—s’ attempt, according to his establishment of facts. Present my best wishes to Genl Marshall; My love (in which your aunt unites) to Nancy; and believe me to be—always—Your Most Affecte

Go: Washington

